Citation Nr: 1435028	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.    

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for diabetes mellitus (DM), due to herbicide exposure.  

4.  Entitlement to service connection for diabetic retinopathy, as secondary to DM.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, as secondary to DM and/or herbicide exposure.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral hands, as secondary to DM and/or herbicide exposure.  




REPRESENTATION

Appellant represented by:	Madonna Richardson


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly combined and broadened the Veteran's psychiatric disorder claim for PTSD to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for DM due to herbicide exposure; service connection for hypertension, to include as secondary to herbicide exposure;  entitlement to secondary service connection for diabetic retinopathy; and secondary service connection for peripheral neuropathy of the feet and hands due to either DM or herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence is against a finding that the Veteran suffers from an acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id. at 486.

Prior to initial adjudication of the Veteran's claim, letters dated November 2008 and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, 16 Vet. App. at 187.  The letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in July 2009, so in the preferred sequence, without timing or content defects.  Pelegrini, 18 Vet. App. at 112. 

As for the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his agent has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board notes that the Veteran was provided a psychiatric examination for his psychiatric disorder in June 2010.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that all the available evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2013).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013). 

What constitutes credible supporting evidence of the occurrence of a claimed in-service stressor depends on the nature of the stressor.  Here, the Veteran does not report that he experienced a stressor involving combat with the enemy, the record does not show that he engaged in combat with the enemy, and the Veteran does not report that he experienced a stressor involving fear of hostile military or terrorist activity or one involving personal assault.  As such, his statements alone, or supported by post service nexus evidence, cannot establish the occurrence of an in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006). Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran is claiming service connection for PTSD.  However, the Veteran's service treatment records reveal no diagnosis of PTSD, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records.  

In a written September 2009 statement, the Veteran described the stressful event that occurred during service.  He said that while his lieutenant was returning from a combat mission, his plane was hit with enemy fire.  While he was attempting to land, his plane crashed and his head was severed from his body.  

The Veteran was afforded a VA mental health examination in June 2010.  At that examination, the Veteran described the same stressor that he had submitted in a statement previously.  He added that he saw the aftermath of the crash, and that the commander's head was in a helmet, separated from the body.  Following review of the claims file and examination of the Veteran, the VA examiner declined to diagnose PTSD or any other acquired psychiatric disorder.  The Board adds that the remainder of the medical evidence is absent any diagnosed acquired psychiatric disorder.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110. In the absence of proof of a current diagnosis of PTSD or any other acquired psychiatric disorder, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the absence of a current diagnosis of an acquired psychiatric disorder the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

Service Connection for DM, hypertension, Diabetic Retinopathy, and Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran claims that he has DM, hypertension, diabetic retinopathy, and peripheral neuropathy of the bilateral upper and lower extremities as due to herbicide exposure during service in Thailand.  

If a veteran was exposed to an herbicide agent during active military service, certain diseases including multiple myeloma will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including the herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

Significantly, however, there have been important changes in the way that the RO develops claims of exposure to Agent Orange in Thailand.  A May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the  Veteran was stationed.

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand. 

It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Don Muang, as an Air Force security policeman, a security 
patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded. 

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, a copy of the Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the 
approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the 
JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.

Given this information, a remand is required for the RO to develop the claim pursuant to these procedures.  Furthermore, the Board notes that the RO should make a formal finding as to whether the Veteran was exposed to Agent Orange in Vietnam or Thailand. 

There is no indication in the service records that the Veteran served in the Republic of Vietnam and responses from National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) showed that no herbicide 
exposure could be verified. 

To date, no request was submitted to JSRRC for any information that the organization can provide to corroborate the Veteran's alleged exposure to herbicides including Agent Orange in Thailand.

Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 

In this regard, the Board finds that a remand for further development is necessary.

Also, the appellant should be invited to submit evidence, including statements from anyone familiar with the Veteran's service in Thailand or the Republic of Vietnam.
In addition, it does not appear that a complete copy of the Veteran's service personnel records has not been associated with the claims file in order to allow for review by VA. Currently the record only contains a few copies of service personnel records from the Veteran's service. 

The Board notes that service personnel records often contain information on a veteran's duty stations, duty assignments, and travel while in the service.  The record does not reveal that a request for such records was ever made.  Under the 
circumstances of this case, a remand is thus necessary to obtain the Veteran's service personnel records.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the appropriate authorities and attempt to secure the 
Veteran's complete service personnel records. If no additional records are available, that fact should be 
documented, in writing, in the record, and the Veteran should be provided with notice of that fact. The RO in this 
regard should verify the Veteran's dates of service in Thailand and any service in the Republic of Vietnam.

2.  The RO also should take all action required by the M21-1MR with regard to claims such as this one involving claimed exposure to Agent Orange in 
Thailand during the Vietnam Era, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In particular, the JSRRC should attempt to verify the nature of his duties in the occupational specialty as a light weapons infantryman and whether such duties would have placed him near the perimeter of any base.

If the evidence demonstrates that the Veteran was exposed to herbicides in service, either directly or presumptively, the RO should consider whether examinations/opinions as to whether any of his claimed disabilities, to include hypertension, are related to this exposure are needed to adjudicate the claim.

3.  After completing all indicated development, and any additional development that the RO deems necessary, the RO should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


